United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     March 2, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-51082
                                      Summary Calendar



       SERGIO SILVA, M.D.,

                                                           Plaintiff-Appellant,

                                             versus

       Group Practice Affiliates,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 1:04-CV-171)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       The district court correctly dismissed the case because the plaintiff’s claims

against the defendants are the property of the bankruptcy estate and the plaintiff does not

have standing. 11 U.S.C. § 541(a)(1). Further, the district court did not abuse its



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
discretion in not allowing additional time to obtain ratification, joinder, or substitution of

the bankruptcy trustee because the plaintiff’s pursuit of the claims in his own name was

not the result of an understandable mistake. See Weiburg v. GTE Southwest, Inc., 272

F.3d 302, 308 (5th Cir. 2001). Silva was informed several times that his claims against

the defendants were the property of the bankruptcy estate. Instead of attempting to

correct the mistake, Silva filed a motion for a temporary restraining order in an attempt to

prohibit the bankruptcy trustee from entering the case. AFFIRMED.




                                              2